Order reversed, without costs, motion to open default granted, and judgment vacated, upon condition, however, that plaintiff stipulates that judgment may be forthwith entered by the defendant in the action involved on this appeal following the judgments entered in the five other similar actions brought against the defendant, pursuant to and in order to carry into effect wdth respect to this action the stipulation covering the seven actions entered into between the parties, dated June 30, 1920. Failing to stipulate as above conditioned, the order appealed from will be affirmed, with ten dollars costs and disbursements. No opinion. Settle order on notice. Present — Clarke, P. J., Dowling, Smith, Page and Greenbaum, JJ.